Exhibit 99.1 MINEFINDERS CORPORATION LTD. TSX : MFL NYSE AMEX : MFN Suite 2288-1177 West Hastings St. Vancouver, BC V6E 2K3 Tel. (604) 687-6263 Fax (604) 687-6267 www.minefinders.com NEWS RELEASE MINEFINDERS REPORTS ADDITIONAL 2 MINE AND LA VIRGINIA PROJECT VANCOUVER, BRITISH COLUMBIA – February 14, 2011 - Minefinders Corporation Ltd. is pleased to report additional drill results from the 2010 exploration programs at the Company’s Dolores Mine and La Virginia Project. “We are very pleased with the results of the 2010 drill program at the Dolores Mine and at La Virginia,” commented Mark Bailey, President and Chief Executive Officer. “Drilling at Dolores continues to confirm potential to increase the size of the open pit, particularly to the south, and also significant underground mineralization. Step-out drilling at our recent La Virginia discovery continues to intersect high-grade gold and silver and we will work toward establishing an initial resource at La Virginia.” Dolores Mine Exploration Results The 2010 drill program at the Dolores Mine focused in part on expansion of mineralization to the south end of the Dolores open-pit mine as well as the extension of deeper high-grade mineralization indicative of underground mine potential. Highlights from drill holes completed subsequent to those reported in the October 12, 2010 news release include hole D10-562C that intercepted 42.0 metres averaging 12.44 grams per tonne (“gpt”) gold with 75.3 gpt silver (13.69 gpt gold-equivalent (“AuEq”)) from 178 metres to 220 metres of depth. This intercept, which is located approximately 50 metres beneath the current life of mine open pit included an internal interval of 12 metres assaying 40.2 gpt gold and 163.9 gpt silver (42.9 gpt AuEq). Extension of this high grade mineralization an additional 120 metres down-dip is indicated by drill hole 551C that intercepted 6.0 metres in the same structure averaging 8.46 gpt gold and 86.5 gpt silver (9.9 gpt AuEq) including 2.0 metres of 24.24 gpt gold with 6.7 gpt silver. Other high-grade intercepts include holes D010-546 with 4.0 metres averaging 13.75 gpt gold and 612.1 gpt silver (23.95 gpt AuEq), D010-551 with 2.0 metres assaying 24.24 gpt gold and 6.7 gpt silver (24.35 gpt AuEq), D010-552 with 2 metres assaying 8.23 gpt gold and 30 gpt silver (8.73 gpt AuEq) and D010-563 with 4.0 metres averaging 4.9 gpt gold and 21 gpt silver (5.25 gpt AuEq). Numerous holes encountered anomalous gold with elevated silver values, such as D010-541 which intercepted 16 metres averaging 52.75 gpt silver with 0.82 gpt gold. Additional drilling in these areas is planned to test for higher gold grades below the high-grade silver zone. Mineralization remains open at depth and to the south of the present Dolores open pit mine. Additional selected drill results are highlighted in Appendix 1 to this release. Exploration drilling results at Dolores to date will be incorporated into an updated resource which is expected to be completed during the first quarter of 2011. La Virginia Exploration Results During the fourth quarter of 2010, exploration drilling at the La Virginia property focused in part on expansion drilling within the central structural zone of high-grade intercepts previously reported in a news release dated September 20, 2010. Notable intercepts from this step-out drilling include 9.6 metres of 3.16 gpt gold with 195.0 gpt silver (6.41 gpt AuEq) from 175.1 to 184.7 metres of depth in hole LV10-25C including 0.7 metres of 14.06 gpt gold and 1,194.7 gpt silver (33.97 gpt AuEq) and 0.9 metres of 14.16 gpt gold and 606.0 gpt silver (24.26 gpt AuEq). A second core rig was added to the project late in the fourth quarter of 2010 and is drilling in an area 1.2 kilometres south of the central zone. High-grade mineralization was intercepted in hole LV10-13C including 3.0 metres averaging 5.25 gpt gold and 329.7 gpt silver (10.74 gpt AuEq) within a larger 23.0 metre interval averaging 1.14 gpt gold with 78.9 gpt silver (2.45 gpt AuEq) from a depth of 278.5 metres to 301.5 metres. Drill hole 13C is a step-out from previously reported hole LV10-4C. Exploration efforts also included completion of 7 drill holes 1 to 3 kilometres north of the central target area that intercepted low-levels of gold and silver higher in the system. Deeper drilling is planned in this area to test for higher-grade mineralization similar to the gold and silver intercepts being investigated to the south. Exploration to date within the overall La Virginia area has defined several mineralized trends that extend for a total strike length of over 20 kilometres. Seven target areas have been defined to date and the central La Virginia zone is the only one that has been drill tested. The drilling program, the first ever conducted on this zone, commenced inApril 2010and has focused on testing the potential depth extent of high-grade mineralization exposed within several structures over a strike length of 7 kilometres within the main La Virginia district. As of December 31, 2010, the Company had completed 26 core holes totalling 6,695 metres on mineralized structures of the central La Virginia Zone. The La Virginia project is located approximately 220 kilometres east-northeast ofHermosillo, Sonora, Mexicoand is 100 kilometres north-northwest of the Company's Dolores mine. The land package encompasses more than 34,000 hectares within a geologic environment similar to that of the Dolores gold and silver deposit. Additional drill results and location maps can be found on the Company’s website. Quality Control and Assurance Gold-equivalent values are estimated using a 60 to 1 silver to gold ratio. All intervals are reported as down-hole lengths and are not corrected to true widths for the mineralized intervals. All analyses reported are fire assay analyses for gold and multi-acid digestion with AA analyses or fire assay analyses for silver, and completed by either Chemex Labs of Vancouver, Canada, or Inspectorate Labs of Sparks, Nevada. Samples from the reported intervals were comprised of HQ core all representatively split prior to analysis and transported by the labs to sample preparatory facilities in Hermosillo, Mexico (Chemex or Inspectorate) or Durango, Mexico (Inspectorate). Mark Bailey MSc., P.Geo. is the “qualified person” with overall responsibility for the Dolores and La Virginia projects and is responsible for the contents of this news release. Timing for Release of Full 2010 Financial and Operating Results After market close onThursday, February 24, 2011Minefinderswill release its full 2010 financial and operating results. An investor conference call will be held onFriday, February 25, 2011at8 a.m. Pacific Time(11 a.m. Eastern Time) to discuss the results. Participants may join the call by dialing toll-free 1-877-240-9772 or 1-416-340-8527 for calls outsideCanadaand the U.S. Simultaneously, an audio webcast of the conference call will also be available on the home page of the Company's website,www.minefinders.com. 2 An audio replay will be available untilMarch 4, 2011by calling toll-free 1-800-408-3053 or 1-416-695-5800 for calls outsideCanadaand the U.S and entering pass code 6506584. About Minefinders Minefinders is a precious metals mining and exploration company and operates the multi-million ounce Dolores gold and silver mine in Mexico.For more information, please visit our website at www.minefinders.com. Investor contacts: Jonathan Hackshaw Director of Corporate Communications Toll Free: (866) 687-6263 Mike Wills Investors Relations Representative Toll Free: (866) 687-6263 Forward Looking Statements This release contains certain "forward-looking statements" and "forward-looking information" as defined under applicable Canadian and U.S. securities laws. Forward-looking statements generally can be identified by the use of forward-looking terminology such as "may", "will", "expect", "intend", "estimate", "anticipate", "believe", "continue" or similar terminology. Forward-looking statements are based on forecasts of future results, estimates of amounts not yet determinable and assumptions that, while believed by management to be reasonable, are inherently subject to significant business, economic and competitive uncertainties and contingencies. Certain of the statements made herein byMinefindersare forward-looking and subject to important risk factors and uncertainties, both known and unknown, many of which are beyond the Company's ability to control or predict. Known and unknown factors could cause actual results to differ materially from those projected in the forward-looking statements. Those factors are described or referred to under the heading "Risk Factors" inMinefinders'Annual Information Form for the year endedDecember 31, 2009and under the heading "Risks and Uncertainties" inMinefinders'Management's Discussion and Analysis for the quarter endedSeptember 30, 2010, both of which are incorporated by reference herein and are available on SEDAR atwww.sedar.com. Although the Company has attempted to identify important factors that could cause actual actions, events or results to differ materially from those described in forward-looking statements, there may be other factors that cause actions, events or results not to be as anticipated, estimated or intended. There can be no assurance that forward-looking statements will prove to be accurate, as actual results and future events could differ materially from those anticipated in such statements. Accordingly, readers should not place undue reliance on forward-looking statements.Minefindersdoes not undertake to update any forward looking statements that are incorporated by reference, except in accordance with applicable securities laws. 3 Appendix 1: Dolores Selected Drill Results Drill Hole From (metres) To (metres) Length (metres) AU gpt AG gpt AuEq(1) gpt Consolidated Intervals AverageAuEq(1)gpt Length (metres) D010-541 215 2 26 6 D010-541 216 2 95 D010-541 217 2 14 D010-541 225 2 16 D010-541 226 2 70 D010-541 227 2 D010-541 228 2 D010-541 229 2 20 D010-541 230 2 20 D010-541 231 2 51 D010-541 232 2 D010-542 176 2 D010-542 177 2 D010-542 181 2 39 D010-543 180 2 6 D010-543 181 2 D010-543 182 2 25 D010-544 78 2 D010-544 85 2 D010-544 127 2 D010-544 128 2 D010-544 133 2 D010-544 134 2 15 D010-544 149 2 D010-544 199 2 D010-544 230 2 4 D010-544 231 2 D010-546 95 2 8 D010-546 96 2 D010-546 97 2 52 D010-546 98 2 D010-546 164 2 4 D010-546 165 2 D010-546 210 2 4 D010-546 211 2 15 D010-546 218 2 4 4 From To Length
